Citation Nr: 0626672	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-06 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to a disability evaluation greater than 20 
percent for residuals of a gunshot wound with neuropathy of 
left radial and medial nerves.  

4.  Entitlement to a compensable disability evaluation for an 
upper left arm scar from a gunshot wound. 

5.  Entitlement to a compensable disability evaluation for a 
chest scar from a gunshot wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
  

INTRODUCTION

The veteran had active service from August 1964 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The medical record, as a whole, does not indicate that 
the veteran has a diagnosis of PTSD.  

2.  The veteran's low back disability was not caused or 
aggravated by his active military service from August 1964 to 
April 1970.

3.  The veteran does not have paralysis of the median or 
radial nerve sufficient to warrant a compensable disability 
evaluation.

4.  The veteran's upper left arm scar does not cause 
limitation of motion.  

5.  The veteran's chest scar does not cause limitation of 
motion.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005). 

2.  Service connection for a low back disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

3.  The rating for residuals of a gunshot wound with 
neuropathy of the left radial and medial nerves is protected 
by regulation because it has been in effect for over 20 
years.  38 C.F.R. § 3.951(b) (2005).  

4.  The criteria for a compensable  rating for scar on the 
upper left arm have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic 
Code (DC) 7805 (2002 and 2005).

5.  The criteria for a compensable rating for a chest scar 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.118, DC 7805 (2002 and 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304 (regarding combat veterans); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms. The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others. In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The veteran does not have a diagnosis of PTSD.  At a February 
2004 VA general medical examination, the physician noted that 
the veteran's short term memory was impaired.  The veteran 
reported feeling unable to carry conversations with his 
peers.  He was not diagnosed with PTSD, providing evidence 
against this claim. 

In February 2004, the veteran underwent a VA psychiatric 
evaluation.  The examiner stated that the veteran's behavior 
was appropriate.  His judgment, orientation, and awareness 
were normal.  His affect was full.  His mood was sad, but he 
denied suicidal ideation.  He was taking an antidepressant at 
the time of the examination.  The examiner diagnosed the with 
an adjustment disorder due to his chronic back pain.  No 
diagnosis of PTSD was provided.  

In February 2002, the veteran underwent an initial evaluation 
for PTSD.  He denied being hospitalized for psychiatric 
treatment and other than undergoing an evaluation in 1978, he 
denied any psychiatric or psychological treatment.  

Upon examination, the veteran's mood was euthymic.  His 
attention, concentration, and short term memory were intact.  
Long-term memory, assessed by naming past presidents, was 
poor.  His long-term memory was also poor with respect to 
events in his past.  The veteran's fund of knowledge was poor 
and he was not able to do simple calculations mentally.   He 
denied visual and auditory hallucinations and suicidal or 
homicidal ideation.  His insight was adequate and his social 
judgment was good.  The veteran reported a history of violent 
behavior.  

Subjectively, the veteran complained of sleeping problems due 
to pain and poor appetite.  He rated his feelings of 
depression as a 4 on a scale of 1 (least depressed) to 10 
(most depressed), and the examiner noted that he did not 
appear depressed.  His anxiety was intermittent and he denied 
feelings of fear or anger.  He had no difficulty discussing 
his experiences in Vietnam and he denied any instances of 
avoidant behavior or re-experiencing traumatic events from 
his active military service. 

The examiner found that the veteran did not meet the criteria 
for any psychiatric diagnosis.  

With regard to the veteran's own opinion that he has symptoms 
of PTSD, the veteran does not have the medical expertise to 
self-diagnose.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

As the veteran does not have a diagnosis of PTSD, the claim 
must be denied.  

With regards to the veteran's claim for a low back 
disability, in February 2004, he was diagnosed with 
osteoarthritis of the lumbar spine with spinal stenosis and 
severe low back pain.  Therefore, he has a current disability 
for VA purposes  Boyer, 210 F.3d at 1353; Brammer, 2 Vet. 
App. at 494 (1992).  

At his January 2003 peripheral nerves examination, the 
examiner noted that the veteran fell from a cliff in May 1978 
and severely injured his back.  The examiner opined that the 
veteran's severe pack pain is "related entirely to the 
civilian post-service injury rather than the back pain which 
resulted briefly following a tank fall in Vietnam."  The 
medical report provides highly probative evidence against 
this claim. 

A February 2002 VA PTSD evaluation showed that the veteran 
fell 70 feet from a cliff in May 1978, years after leaving 
service.  He sustained injuries to his thoracic vertebrae at 
T7-T12, with a hematoma.  

At an October 2001 VA physical examination, the veteran 
reported that he fell into a creek area while in service, and 
injured his back.  However, the examiner did not conclude 
that the veteran's back pain was attributable to his reported 
fall.  

A medical record from June 1979 shows that the veteran was 
treated for chronic back pain.  The record indicates that the 
pain dated back to an injury he sustained when he fell off a 
cliff in May 1978.  The physician stated that since the time 
of his fall, the pain had been "fairly constant."  

In January 1979, the veteran was treated for back pain.  The 
physician attributed the pain to his fall from a cliff in May 
1978, noting that the pain was in a very focal area since his 
fall.  

In October 1978, the veteran was treated for back pain.  The 
doctor noted that the veteran fell off a cliff in May 1978 
and that his complaints were out of proportion to the 
physical findings.  The veteran had x-rays taken of his back 
and they revealed no fractures.  The veteran was referred to 
a neurologist, who reported that his neurological examination 
was within normal limits.  

A September 1978 medical record shows that he veteran was 
treated for thoracic back pain due to an injury in May 1978.  
The veteran reported having a numbness in the center of his 
back since he fell in May 1978.  The doctor opined that the 
veteran's symptoms seemed disproportionate to the medical 
work up.  

The Board finds that the examinations and facts cited above 
are entitled to great probative weight and that they provide 
very negative evidence against the veteran's claim.  The 
veteran's post-service medical records, especially those from 
1978 and 1979, indicate that the veteran's back pain is 
attributable to his 70 foot fall from a cliff in May 1978, 
eight years after leaving service.  

One medical record refers to an in-service injury.  At his 
February 2004 psychiatry consult, the examiner noted that the 
veteran had a history of chronic low back pain since 1969 
when he was injured in service.  It is clear that the 
statements referring to the veteran falling in service 
reflects no more than a recording of medical history provided 
by the veteran, rather than an endorsement of that history as 
demonstrating an in-service etiology of the disorder.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Therefore, the statement does not 
provide evidence in favor of the veteran's claim.  

The veteran's service medical records (SMRs) are negative for 
diagnosis of or treatment for a back disability.  The 
veteran's induction examination noted that he had scoliosis, 
with curvature of less than 1 inch to the right.  Even if VA 
were to assume that the veteran fell from a tank or into a 
creek while in service, there is no competent medical 
evidence of record to show that the veteran's current back 
pain is due to that fall.  In fact, the post-service medical 
records show clearly that his back pain was related to his 
May 1978 fall from a cliff.  

The Board finds that the preponderance of the evidence is 
against service connection for a low back disability.  
38 U.S.C.A. § 5107(b).   The appeal is denied.  

With regard to the increased rating claims, disability 
ratings are determined by applying the criteria established 
in VA's Schedule for Rating Disabilities, which is based upon 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of a gunshot wound with 
neuropathy of the left radial and median nerves, currently 
evaluated as 20 percent disabling under DC 8514, paralysis of 
the musculospiral (radial) nerve.  38 C.F.R. § 4.124a.  

Under DC 8514, a 20 percent rating is warranted for the minor 
nerve where there is mild or moderate incomplete paralysis of 
the musculosprial nerve.  A 40 percent rating is warranted 
for the minor nerve when there is severe incomplete paralysis 
of the musculospiral nerve.  The veteran's medical records 
indicate that his left arm is his minor arm.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The veteran underwent a VA peripheral nerves examination in 
January 2003.  The examiner found no evidence of injury to 
the brachial plexus or of the major blood vessels of the 
upper arm.  The motor area affected by the gunshot wound 
involved three major nerves, including the median, 
musculospiral, and radial nerves.  The examiner found that 
all three nerves functioned in a normal manner and there was 
no evidence of any motor disturbance.  There was no evidence 
of paralysis, neuritis, or neuralgia.  The motor strength of 
the veteran's left hand and arm were normal.  There was no 
evidence of any nerve impingement and no evidence of nerve 
entrapment of the left shoulder or of decreased function of 
the left median or radial nerves.  The examiner diagnosed the 
veteran with a gunshot wound of the left shoulder without any 
major brachial plexus or circulatory injuries.  The examiner 
concluded that there was minimal hypoesthesia, although the 
veteran was able to feel in all areas and discerned pinpricks 
over the CAT1 dermatome.  

This report provides highly probative and highly negative 
evidence against this claim, indicating that the veteran does 
not meet the requirements of the current evaluation. 

The veteran's 20 percent rating was granted on April 11, 
1970.  The 20 percent rating has been continued since that 
date.  As such, the rating is protected by regulation because 
it has been in effect for over 20 years.  38 C.F.R. § 
3.951(b) (2005).  The veteran's current nerve disability from 
the gunshot wound does not meet the criteria for a 20 percent 
evaluation, since there is no evidence of incomplete 
paralysis of any nerve due to the gunshot wound.  Given that 
it does not meet the criteria for a 20 percent evaluation, it 
does not meet the criteria for a 40 percent evaluation.  The 
appeal is denied.  

With regards to the veteran's claims for his scars, during 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders, such as the veteran's scars.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Therefore, the 
Board will evaluate the veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations.  However, the VA's Office of General 
Counsel determined in an opinion that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-00 
(Apr. 10, 2000).  

The veteran asserts that he is entitled to compensable 
ratings for his service-connected upper arm and chest scars, 
currently evaluated under DC 7805, scars, other.  38 C.F.R. 
§ 4.118.  

The Board notes that there is no evidence that the veteran's 
scars are painful to warrant application of DC 7804 (scars, 
superficial, painful on examination).  There is no evidence 
that the scars exceed six square inches to warrant 
application DC 7801 (scars, other than head, face, or neck, 
that are deep or that cause limited motion).  There is no 
evidence that the veteran's scars occupy an area of 144 
square inches or greater to warrant application of DC 7802 
(scars, other than head, face, or neck, that are superficial 
and do not cause limited motion).  There is no evidence to 
show that the veteran's scars are unstable to warrant 
application of DC 7803 (scars, superficial, unstable).  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).  

The old and new rating criteria for DC 7805 are identical, 
therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

Both the old and new criteria instruct the rater to rate 
scars under DC 7805 on limitation of function of the affected 
part.  

The veteran underwent a VA examination in February 2004. The 
examiner noted that the veteran sustained a gunshot would 
through the left pectoral area, which exited through the 
posterior left upper arm just below the humeral head at the 
soft tissue.  There was no major nerve damage or vascular 
injury.  The examiner noted that the veteran had no permanent 
injury that affected the use of the left arm from his gunshot 
wound.  There was no evidence at the February 2004 
examination that the veteran's scars were painful or that 
they limited his motion in any way.  

At his January 2003 VA peripheral nerves examination, the 
examiner noted that the bullet's point of entry was the left 
shoulder, external to the chest and that the exit would was 
in the triceps area of his left upper arm.  The entrance 
wound measured 7 centimeters and the exit wound was 4 
centimeters.  

The veteran reported that approximately four times per year, 
for about 5 seconds, he had a shooting pain from the left 
cervical area down to the shoulder.  He also complained of 
minimal numbness over his left thumb and the thumb side of 
his forearm up to almost his elbow over a thin area.  He 
reported that the numbness caused him no difficulties.  

Upon examination, the examiner found no evidence of injury to 
the brachial plexus or the major blood vessels of the left 
arm.  The examiner found no evidence of motor disturbance.  
At most, he had a minimal hypoesthesia of the CAT1 dermatome 
of the left arm.  The examiner stated that there was no 
evidence of any nerve impingement, nor was there evidence to 
indicate any pain from the areas affected by the scars.  
There was no indication that the veteran's motion was limited 
in any way. 

In his July 2002 claim, the veteran asserted that his scars 
were painful.  However, there is no competent medical 
evidence of record to show that the veteran experiences pain 
due to his scars.  

In April 2002, the veteran was treated at a VA Medical Center 
(VAMC) for low back pain, and the examiner noted that the 
veteran had decreased pinprick sensation on his left upper 
extremity.  The examiner did not mention the veteran's scar 
as the reason for this decreased sensation, nor did the 
examiner report that the veteran's range of motion was 
affected by the scars.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
evidence against the claims.  Reviewing the evidence, the 
Board finds that the overall disability picture for the 
veteran's left upper extremity and chest scars does not more 
closely approximate a compensable rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in October 2002, June 2003, and 2001 letter from an 
unspecified month, as well as information provided in the 
December 2003 statement of the case (SOC) and July 2004 
supplemental statement of the case (SSOC), the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the December 2003 SOC and the July 2004 SSOC 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in 
2001, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the three VCAA notices 
and the December 2003 SOC and the July 2004 SSOC  otherwise 
fully notified the veteran of the need to give VA any 
evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for PTSD is denied.  

Service connection for a low back disability is denied.  

An increased rating for the residuals of a gunshot wound with 
neuropathy of left radial and medial nerves is denied.  

A compensable disability evaluation for an upper left arm 
scar from a gunshot wound is denied.  

A compensable disability evaluation for a chest scar from a 
gunshot wound is denied.  


____________________________________________
JOHN J. CROWLEY
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


